Citation Nr: 0421055	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-19 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than December 18, 
1996, for the grant of a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to 
November 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  On October 5, 1998, the RO received the appellant's claim 
of entitlement to a total rating for compensation purposes 
based on individual unemployability.

2.  By an August 1998 rating action, the RO granted 
entitlement to service connection for PTSD, effective from 
December 18, 1996.

3.  By an August 2002 rating action, the RO granted 
entitlement to a total rating for compensation purposes based 
on individual unemployability, effective from December 18, 
1996.

4.  The appellant is service connected for only PTSD.


CONCLUSION OF LAW

The appellant is not entitled to an effective date earlier 
than December 18, 1996, for a total rating for compensation 
purposes based on individual unemployability.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. §§ 3.400(o), 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
As discussed below, the RO fulfilled its duties to inform and 
assist the appellant in this case.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

In this case, VA is not required to provided notice of the 
information and evidence necessary to substantiate the issue 
on appeal because the issue of entitlement to an earlier 
effective date was first raised in the appellant's September 
2002 notice of disagreement (NOD).  See VAOPGCPREC 8-2003 
(Dec. 22, 2003); see also 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2003) (precedent opinions of the General 
Counsel are binding on the Board).  The NOD pertained to a 
rating decision on the appellant's claim of entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  Notice of the information and evidence 
necessary to substantiate the appellant's claim was provided 
to the appellant in a December 6, 2001 letter from the RO.  
Because the issue of an earlier effective date is a 
"downstream element" of the appellant's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability, VA need not provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Further, the December 6, 2001 letter informed the appellant 
about the information and evidence that VA would seek to 
provide, informed the appellant about the information and 
evidence he was expected to provide, and otherwise fully 
notified the appellant of the need to give to VA any evidence 
pertaining to his case.  See 38 U.S.C. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

As for VA's duty to assist a veteran, VA will refrain from or 
discontinue providing assistance in obtaining evidence if the 
evidence of record indicates that there is no reasonable 
possibility that any further assistance from VA would 
substantiate the appellant's case.  38 C.F.R. § 3.159(d) 
(2003).  In this case, the facts are not in dispute, and 
application of the law to the facts is dispositive.  The 
appellant's case lacks legal merit, and there is no 
reasonable possibility that further assistance would 
substantiate his case.  Id.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his case or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

On December 18, 1996, the appellant filed a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  At that time, the appellant was not service 
connected for any disability.  In an August 1998 hearing 
officer decision, the RO granted the appellant's claim of 
entitlement to service connection for PTSD and assigned a 10 
percent disability rating, effective from December 18, 1996.  
Thereafter, on October 5, 1998, the appellant filed VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  The appellant stated that he had 
been working at a body shop until June 1995.  He had stopped 
working at that time because "everything got on [his] 
nerves."  He had wanted to harm the owner of the business 
and the owner's son.  In the August 2002 rating decision 
presently on appeal, the RO, pursuant to a June 2002 Board 
decision, increased the appellant's disability rating for 
PTSD to 70 percent and granted the appellant's claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  Both actions were effective 
from December 18, 1996.  The appellant is not service 
connected for any disability other than PTSD.

The appellant is seeking an effective date earlier than 
December 18, 1996, for the grant of entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Section 5110(a) of Title 38, United 
States Code, provides that "[u]nless specifically provided 
otherwise in this chapter, the effective date of . . . a 
claim for increase[] of compensation . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  Section 
5110(b)(2) of Title 38, United States Code, provides 
otherwise by stating that "[t]he effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date."  The rules governing effective dates for 
increased ratings apply to TDIU claims.  See Hurd v. West, 13 
Vet. App. 449 (2000).  

Section 3.400(o) of Title 38, Code of Federal Regulations, 
implement United States Code sections 5110(a) and (b)(2).  
Section 3.400(o) provides for effective dates as follows:

Increases . . . (1) General.  Except as provided in 
paragraph (o)(2) of this section . . . , date of 
receipt of claim or date entitlement arose, 
whichever is later.  

(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.  

38 C.F.R. § 3.400(o) (2003).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2003).  Inasmuch as service connection was 
not in effect for any disability prior to December 18, 1996, 
the award of TDIU could not have preceded that date, 
regardless of the status of the appellant's employment.

The appellant's representative has requested that VA obtain a 
retrospective medical examination or opinion regarding 
whether the increase in the appellant's disability was 
factually ascertainable in the one year period preceding the 
December 18, 1996 effective date at issue.  Nevertheless, 
entitlement to TDIU benefits is premised (1) upon the 
existence of a service-connected disability, and (2) the 
effect of service-connected disability upon employability.  
The appellant has not raised a claim of entitlement to an 
effective date earlier than December 18, 1996, for the grant 
of entitlement to service connection for PTSD, nor has he 
raised a claim of CUE in the August 1998 decision.

Because the effective dates for the appellant's TDIU benefits 
and his PTSD are the same, the appellant has received the 
earliest possible effective date permitted by the law.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.4000, 4.16 
(2003).  In this case, the facts are not in dispute, and 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426,430 (1994).  ("[W]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the [Board] terminated because of the absence of legal merit 
or the lack of entitlement under the law.").


ORDER

Entitlement to an effective date earlier than December 18, 
1996, for the grant of a total rating for compensation 
purposes based on individual unemployability is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



